In The

Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-496 CV

 ______________________


IN RE TIMOTHY F. GATES




Original Proceeding



MEMORANDUM OPINION

 Timothy F. Gates filed an original petition for writ of habeas corpus.  Gates contends
he is restrained of liberty "by virtue of an order, process, or commitment issued by a court
or judge because of the violation of an order, judgment, or decree previously made, rendered,
or entered by the court or judge in a civil case."  See Tex. Gov't Code Ann. § 22.221(d)
(Vernon 2004).  However, the habeas record reveals that the relator has not been held in
contempt:  his liberty is being restrained pursuant to an arrest without warrant by a peace
officer on probable cause to believe Gates committed a criminal offense of violation of a
protective order.  See Tex. Code Crim. Proc. Ann. art. 14.03(a)(3) (Vernon Supp. 2008);
Tex. Pen. Code Ann. § 25.07 (Vernon Supp. 2008).  Relator's remedy for an alleged
violation of a proceeding conducted pursuant to the Texas Code of Criminal Procedure is a
writ of habeas corpus to a court with jurisdiction under Article 11.05, Texas Code of
Criminal Procedure.  See Tex. Code Crim. Proc. Ann. Art. 11.05 (Vernon 2005). 
Accordingly, since we lack jurisdiction, the petition for writ of habeas corpus is denied.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered November 19, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.